DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 7, claim 7 recites, inter alia, “an outer shape of the washer…and an outer shape of the washer…are different from each other” in lines 2-4. The claim lists an outer shape in line 2 and an outer shape in line 3. While the examiner understands that the washer has a first side, having a first shape, and a second side, having a second shape, with the first shape and the second shape of the washer being different from one another, the claim recites a singular name for two different shapes of the washer associated with a first side and a second side. This being the case, the claim in considered to be indefinite for the reasons as explained above.
In re claim 11, claim 11 recites, inter alia, “…the washer has a cylindrical portion extended in the axial direction (as shown in fig. 1), and 25the cylindrical portion is located between an outer peripheral surface of the pin, at least one end side in the axial direction…”. It is unclear if the phrase “at least one end side in the axial direction” is referencing the pin or the washer. For examination purposes, this limitation of the claim will be treated as referring to the pin having at least one end side in the axial direction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note: in re claim 7, due to the 112(b) issues as explained above, claim 7 is being examined as best understood by the examiner.
Claims 1-5, 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20140064993) in view of Champalou et. al. (U.S. 20150176691) and in view of Powell (U.S. 2223855).
In re claim 1, Park discloses a fuel injection pump (fig. 1; high pressure fuel pump 100; [0010]) comprising: 
a tappet (tappet body 131; [0006]) configured to reciprocate by rotation of a cam (rotation of cam 121 via cam shaft 120; [0006]); 
a cylinder (part of housing 110, as shown in fig. 1) that supports the tappet to reciprocate (as shown in fig. 1); and 5
a plunger (plunger 130; fig. 1; [0006]) configured to reciprocate with the tappet to discharge pressurized fuel (as shown in fig. 1), 
wherein the tappet includes 
a tappet body supported by the cylinder to reciprocate (see above), 
a roller (fig. 1; 142; [0006]) rotatably fitted to an outer peripheral side (as shown in fig. 1) 
the roller rotating and reciprocating by rotation of the cam to cause the plunger and the tappet body to reciprocate (as indicated via. fig. 1, and [0006]).
However, Park fails to disclose 
the tappet including 
a pin supported on both sides in an axial direction of the pin by 10the tappet body, and
a washer disposed between at least one end surface of the roller 15in the axial direction and an inner peripheral surface of the tappet body, and 
the washer has at least one protrusion to be in contact with a stopper of the tappet body in either of two rotational directions.

Champalou discloses an analogous tappet (10, as shown in fig. 1) for a fuel injection pump ([0024]) including
a pin (shaft 16; fig. 1; [0026]) supported on both sides in an axial direction of the pin by 10a tappet body (12, as shown in fig. 1), and
a washer (22, 24; fig. 1; [0029]) disposed between at least one end surface of the roller 15(left side, right side as shown in fig. 1) in the axial direction (as indicated via 16a, as shown in fig. 1) and an inner peripheral surface of the tappet body (as shown in fig. 1).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Park, to incorporate a pin and a washer, as clearly suggested and taught by Champalou, in order to limit frictional torque and wear generated by axial contact between friction element or elements, the roller and the body ([0010]).
Further, one having ordinary skill in the art would recognize that anti-rotation washers, having one or more protrusions are known in the art. One example of an anti-rotation washer having a protrusion can be found in fig. 8-9 and ([Col. 4, ln 46-57]) of Powell (U.S. 2223855).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Park by employing anti-rotation washer having a protrusion as the means for distributing pressure and inhibiting rotation in the manner as taught by Powell, since both references teach art equivalent means for distributing pressure (via one or more washers) and inhibiting rotation (Champalou via friction, and Powell via a protrusion) in a joint.  

In re claim 2, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Champalou further teaches wherein 
the washer (22, 24; fig. 1) is formed in an annular shape ([0030]), and 
an inner circumference of the washer is supported by 
the pin (shaft 16; as shown in fig. 1; [0030]), 
the roller, or 
a bush 
fitted to the outer peripheral side of the pin to rotatably support the roller (as shown in fig. 1; note: shaft 16 supports roller 14, to limit/inhibit axial deflection).
In re claim 3, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Champalou further teaches wherein 
an end surface of the washer facing the roller has an abrasion resistance coating (each radial face of the washers 22, 24 may comprise a coating…to limit friction and/or wear; [0031]).
In re claim 4 Park, Champalou and Powell teach the fuel injection pump according to claim 1, but fail to teach wherein 30
a length from a center of the washer to an end position of the washer adjacent to the cam is shorter than a length from the center of the washer to an end position of the washer opposite from the cam.
However, eccentric washers are commonly known in the art by those having ordinary skill in the art. Further, it would have been an obvious matter of design choice to make the different portions of the washer of whatever form or shape was desired or expedient (such as round, ovoid, eccentric or “off center”, etc.). A change in form or shape (in this case from round to eccentric/off-center) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In re claim 5, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Champalou further teaches wherein 35
ends of the washer in a radial direction of the tappet body are located at a radially inner side of ends of the tappet body in the radial direction of the tappet 21 / 24body (as shown in fig. 1).

In re claim 7, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Powell further teaches wherein an outer shape of the washer viewed from a side adjacent to the roller and an outer shape of the washer viewed from an opposite side of the roller are 10different from each other (fig. 8-9; [Col. 4, ln 46-50]; square washers 70 have a fixed block 70a (protrusion) on one side, and thus have an outer shape on one side, that is different than an outer shape on an opposite side).
In re claim 8, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Champalou further teaches a washer (as explained above) but fail to explicitly state wherein 
the washer is elastic in a thickness direction (note: elasticity is an inherent material property, and thus considered to be necessarily present).
In re claim 9, Park, Champalou and Powell teach the fuel injection pump according to claim 1, but fail to teach wherein 
an outer peripheral portion of the washer is thinner than an inner peripheral portion of the washer.
However, tapered/beveled/chamfered washers are commonly known and routinely employed by those having ordinary skill in the art. Further, it would have been an obvious matter of design choice to make the different portions of the washer of whatever form or shape was desired or expedient (including having a taper, bevel or chamfer). A change in form or shape (in this case having a taper, bevel or chamfer) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In re claim 10, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Champalou further teaches wherein 20
the roller has an end surface in the axial direction (as shown in fig. 1), and 
an outer peripheral portion of the end surface is separated from the washer (as shown in fig. 1).
In re claim 11, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Champalou further teaches wherein 
the washer has a cylindrical portion extended in the axial direction (as shown in fig. 1), and 25
the cylindrical portion is located between an outer peripheral surface of the pin, at least one end side in the axial direction (as shown in fig. 1), and 
a support portion of the tappet body that supports the outer peripheral surface of the pin (as shown in fig. 1).

In re claim 13, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Champalou further teaches wherein 
the roller has a small diameter portion and a large diameter portion larger 35in diameter than the small diameter portion (as shown in fig. 1), 
the small diameter portion being located adjacent to an inner peripheral surface of the tappet body at least one 22 / 24end side in the axial direction (as shown in fig. 1), and 
the washer is formed in an annular shape (as shown in fig. 1), and 
the small diameter portion of the roller supports an inner circumference of the washer (as shown in fig. 1).
In re claim 14, Park, Champalou and Powell teach the fuel injection pump according to claim 1, and Champalou further teaches wherein 
a support portion of the tappet body supports an outer peripheral surface of the small diameter portion at least one end side in the axial direction (as shown in fig. 1), 10
the roller is fitted on an outer periphery  (as shown in fig. 1), and 
the washer is formed in an annular shape (as shown in fig. 1), and 
the  pin supports an inner circumference of the washer (as shown in fig. 1).
Champalou fails to teach wherein
the pin has a small diameter portion and a large diameter portion larger in diameter than the small diameter portion.
However, one having ordinary skill in the art would have found it an obvious matter of design choice to make a pin of whatever form or shape was desired or expedient (such as having a small diameter portion and a large diameter portion larger in diameter than the small diameter portion). A change in form or shape (in this case a pin having a small diameter portion and a large diameter portion larger in diameter than the small diameter portion) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20140064993) in view of Champalou et. al. (U.S. 20150176691) and in view of Powell (U.S. 2223855) and in further view of Oki (U.S. 9951734).
In re claim 12, Park, Champalou and Powell teach the fuel injection pump according to claim 1, but fail to teach: 
a bush fitted 30to the outer peripheral side of the pin to rotatably support the roller, 
wherein an inner circumference of the washer is supported by the bush.
Oki teaches 
a bush (fig. 3a; roller bush 10; [Col. 4, ln 1-14]) fitted 30to the outer peripheral side of the pin (roller pin 8) to rotatably support the roller (7).  
Further, the invention of Park as modified by Champalou and Oki, would result in an inner circumference of the washer (as taught by Champalou) being supported by the bush (as taught by Oki). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Park, to incorporate a bush fitted 30to the outer peripheral side of the pin to rotatably support the roller, as clearly suggested and taught by Oki, in order to prevent seizure between the tappet roller and the roller pin ([Col. 6, ln 60- Col. 7, ln 6]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747